DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SWOBODA et al. (US 20200054546 A1) teaches gelled composition comprising hydrocarbon oil, gelling polymers, non-polymer gelling agents (paragraphs [0015]-[0018]).   The gelling agents such as copolymers containing isoprene, styrene and butadiene (paragraphs [0020]-[0024]) meet the limitation of thermoplastic block copolymer.   The hydrocarbon oils meet the limitation of cosmetic oil that are hydrocarbon oil. The non-polymer gelling agents are selected from mineral fillers, waxes, ammonium salts and metal salts (see at least paragraph [0025]).   The presence of the non-polymer gelling agents in SWOBODA is excluded in claim 22 by the consisting of language.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that the “consisting of” language in claim 22 overcomes the closest art CAES et al, (US 20010007654 A1) where the lipstick composition contains acrylate copolymer and silicone emollients that are excluded by consisting language of claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613